--------------------------------------------------------------------------------

Exhibit 10.1

FIRST AMENDMENT
TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
FIRST AMENDMENT, dated as of October 4, 2019 (this "Amendment"), to the Second
Amended and Restated Credit Agreement, dated as of July 31, 2019, as amended,
restated, supplemented or otherwise modified from time to time (as so amended,
the "Credit Agreement"), by and among CELADON GROUP, INC., a Delaware
corporation (the “Borrower”), the Guarantors (as defined therein), the lenders
from time to time party thereto (the “Lenders”), and BLUE TORCH FINANCE, LLC
(“Blue Torch”), in its capacity as administrative agent for the Lenders (in such
capacities, the “Administrative Agent”).
WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the Required
Lenders wish to amend certain terms and provisions of the Credit Agreement as
hereafter set forth.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
1.          Definitions.  All terms used herein that are defined in the Credit
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.
2.          Amendments.
(a)          New Definitions.  Section 1.01 of the Credit Agreement is hereby
amended by adding the following definitions, in appropriate alphabetical order:
""First Amendment" means the First Amendment to Second Amended and Restated
Credit Agreement, dated as of October 4, 2019, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto."
""First Amendment Effective Date" has the meaning specified therefor in Section
5 of the First Amendment."
(b)          Section 6.4 (Minimum Liquidity).  Section 6.4 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
"Section 6.4          Minimum Liquidity.  The Borrower will not permit Liquidity
to be to be less than the amount set forth opposite the applicable Fiscal
Quarter in the table below at any time during the applicable Fiscal Quarter:
Fiscal Quarter


September 30, 2019


December 31, 2019
Liquidity


$10,000,000


$12,500,000






--------------------------------------------------------------------------------



March 31, 2020
June 30, 2020
September 30, 2020
December 31, 2020
March 31, 2021
June 30, 2021
September 30, 2021
December 31, 2021
March 31, 2022
June 30, 2022


$12,500,000
$12,500,000
$15,000,000
$15,000,000
$15,000,000
$15,000,000
$15,000,000
$15,000,000
$15,000,000
$15,000,000

; provided, that notwithstanding the foregoing, for the period from and after
October 1, 2019 through and including October 15, 2019, the minimum Liquidity
requirement shall be $10,000,000 at all times."


3.          Reaffirmation of Security Agreement.  Each of the Loan Parties
reaffirms the grant of security interests in the Collateral and the grant of the
Liens pursuant to the terms of the Security Agreement to the Administrative
Agent for the benefit of the Secured Parties, which grant of security interest
and Liens shall continue in full force and effect during the term of Credit
Agreement, as amended by this Amendment, and any renewals or extensions thereof
and shall continue to secure the Obligations.
4.          Representations and Warranties.  Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders as follows:
(a)          Due Organization and Qualification.  Each Loan Party (i) is duly
organized and existing and in good standing under the laws of the jurisdiction
of its organization, (ii) is qualified to do business in any jurisdiction where
the failure to be so qualified could reasonably be expected to result in a
Material Adverse Effect, and (iii) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into this Amendment and to carry out the
transactions contemplated hereby.
(b)          Authorization, Etc.  As to each Loan Party, the execution,
delivery, and performance by such Loan Party of this Amendment and the Credit
Agreement, as amended by this Amendment, have been duly authorized by all
necessary action on the part of such Loan Party.  As to each Loan Party, the
execution, delivery, and performance by such Loan Party of this Amendment and
the Credit Agreement, as amended by this Amendment, do not and will not
(i) violate any material provision of federal, provincial, territorial, state,
or local law or regulation applicable to any Loan Party or its Subsidiaries, the
governing documents of any Loan Party or its Subsidiaries, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or its Subsidiaries, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material agreement of any Loan Party or its Subsidiaries where any such
conflict, breach or default could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
holder of Equity Interests of a Loan Party or any approval or consent of any
Person under any material agreement of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, the failure of which to obtain could
not individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect
2

--------------------------------------------------------------------------------

(c)          Governmental Consents.  The execution, delivery, and performance by
each Loan Party of the Loan Documents to which such Loan Party is a party and
the consummation of the transactions contemplated by the Loan Documents do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than (i)
registrations, consents, approvals, notices, or other actions that (A) have been
obtained and that are still in force and effect or (B) are expressly
contemplated as being obtained at a later date in accordance with the terms of
the applicable Loan Document and (ii) filings and recordings with respect to the
Collateral to be made, or otherwise delivered to the Administrative Agent for
filing or recordation, as of the Closing Date (or such later date as the
Required Lenders may agree in their sole discretion).
(d)          Enforceability.  This Amendment and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto and
is the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, concurso
mercantil, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.
5.          Conditions to Effectiveness.  This Amendment shall become effective
only upon satisfaction in full (or waiver by the Administrative Agent), in a
manner satisfactory to the Administrative Agent, of the following conditions
precedent (the first date upon which all such conditions shall have been
satisfied being herein called the "First Amendment Effective Date"):
(a)          The Administrative Agent shall have received this Amendment, duly
executed by the Loan Parties, the Administrative Agent and the Required Lenders.
(b)          The Administrative Agent shall have received an amendment to the
ABL Credit Agreement, in form and substance reasonably satisfactory to the
Administrative Agent, duly executed by the Loan Parties, the ABL Administrative
Agent and the "Required Lenders" under the ABL Credit Agreement.
(c)          The representations and warranties contained in this Amendment, in
the Credit Agreement and in each other Loan Document, certificate or other
writing delivered to any Secured Party pursuant hereto or thereto on or prior to
the date hereof are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to materiality or "Material
Adverse Effect" in the text thereof, which representations and warranties shall
be true and correct in all respects subject to such qualification) on and as of
the First Amendment Effective Date as though made on and as of the First
Amendment Effective Date, except to the extent that any such representation or
warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct in all material respect on
and as of such earlier date (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to materiality or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification)).
3

--------------------------------------------------------------------------------

(d)          No Default or Event of Default shall have occurred and be
continuing on the First Amendment Effective Date or would result from this
Amendment becoming effective in accordance with its terms.
(e)          The Administrative Agent and the Lenders, as applicable, shall have
received payment of all fees, expenses and other amounts due and payable to them
on or prior to the First Amendment Effective Date, including any reimbursement
or payment of all out-of-pocket expenses of the Administrative Agent, the
Lenders and their respective Affiliates (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and the Lenders) required
to be reimbursed or paid by the Borrower hereunder, or under any other Loan
Document.
6.          Continued Effectiveness of the Credit Agreement and Other Loan
Documents.  Each Loan Party hereby (i) acknowledges and consents to this
Amendment, (ii) confirms and agrees that the Credit Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects except that on
and after the First Amendment Effective Date all references in any such Loan
Document to "the Credit Agreement", the "Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as amended by this Amendment, and (iii) confirms and
agrees that to the extent that any such Loan Document purports to assign or
pledge to the Administrative Agent for the benefit of the Secured Parties, or to
grant to the Administrative Agent for the benefit of the Secured Parties a
security interest in or Lien on, any Collateral as security for the Obligations
of the Loan Parties from time to time existing in respect of the Credit
Agreement (as amended hereby) and the other Loan Documents, such pledge,
assignment and/or grant of the security interest or Lien is hereby ratified and
confirmed in all respects.  This Agreement does not and shall not affect any of
the obligations of the Loan Parties, other than as expressly provided herein,
including, without limitation, the Loan Parties' obligations to repay the Loans
in accordance with the terms of Credit Agreement, or the obligations of the Loan
Parties under any Loan Document to which they are a party, all of which
obligations shall remain in full force and effect.  Except as expressly provided
herein, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any other Loan Document, nor constitute
a waiver of any provision of the Credit Agreement or any other Loan Document.
4

--------------------------------------------------------------------------------

7.          Release.  Each Loan Party hereby acknowledges and agrees that:  (a)
neither it nor any of its Affiliates has any claim or cause of action against
the Administrative Agent or any Lender (or any of their respective Affiliates,
officers, directors, employees, attorneys, consultants or agents) and (b) the
Administrative Agent and each Lender has heretofore properly performed and
satisfied in a timely manner all of its obligations to such Loan Party and its
Affiliates under the Credit Agreement and the other Loan Documents. 
Notwithstanding the foregoing, the Administrative Agent and the Lenders wish
(and each Loan Party agrees) to eliminate any possibility that any past
conditions, acts, omissions, events or circumstances would impair or otherwise
adversely affect any of the Administrative Agent's and the Lenders' rights,
interests, security and/or remedies under the Credit Agreement and the other
Loan Documents.  Accordingly, for and in consideration of the agreements
contained in this Amendment and other good and valuable consideration, each Loan
Party (for itself and its Affiliates and the successors, assigns, heirs and
representatives of each of the foregoing) (collectively, the "Releasors") does
hereby fully, finally, unconditionally and irrevocably release and forever
discharge the Administrative Agent, each Lender and each of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively, the "Released Parties") from any and all debts, claims,
obligations, damages, costs, attorneys' fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the First Amendment
Effective Date arising out of, connected with or related in any way to this
Amendment, the Credit Agreement or any other Loan Document, or any act, event or
transaction related or attendant thereto, or the agreements of the
Administrative Agent or any Lender contained therein, or the possession, use,
operation or control of any of the assets of each Loan Party, or the making of
any Loans or other advances, or the management of such Loans or advances or the
Collateral on or prior to the First Amendment Effective Date.
8.          Miscellaneous.
(a)          This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original but all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.
(b)          Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
(c)          This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.
5

--------------------------------------------------------------------------------

(d)          Each Loan Party hereby acknowledges and agrees that this Amendment
constitutes a "Loan Document" under the Credit Agreement.  Accordingly, it shall
be an Event of Default under the Credit Agreement if (i) any representation or
warranty made by a Loan Party under or in connection with this Amendment shall
have been untrue, false or misleading in any material respect when made, or (ii)
any Loan Party shall fail to perform or observe any term, covenant or agreement
contained in this Amendment.
(e)          Any provision of this Amendment that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
portions hereof or affecting the validity or enforceability of such provision in
any other jurisdiction.
(f)          The Borrower will pay on demand all reasonable and documented
out-of-pocket fees, costs and expenses of the Administrative Agent and the
Lenders in connection with the preparation, execution and delivery of this
Amendment or otherwise payable under the Credit Agreement, including, without
limitation, reasonable fees, disbursements and other charges of counsel to the
Administrative Agent and the Lenders in accordance with the Credit Agreement.
[remainder of page intentionally left blank]
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.


  BORROWER:      

 
CELADON GROUP, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
              GUARANTORS:            
 
CELADON E-COMMERCE, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
CELADON TRUCKING SERVICES, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
CELADON REALTY, LLC
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
TAYLOR EXPRESS, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
         
 







First Amendment to Second

Amended and Restated Credit

Agreement


--------------------------------------------------------------------------------



 
OSBORN TRANSPORTATION, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
CELADON LOGISTICS SERVICES, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
EAGLE LOGISTICS SERVICES INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
BEE LINE, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
              VORBAS, LLC         By: /s/ Chase Welsh   Name: Chase Welsh  
Title: Secretary               DISTRIBUTION, INC.         By: /s/ Chase Welsh  
Name: Chase Welsh   Title: Secretary





First Amendment to Second

Amended and Restated Credit

Agreement

--------------------------------------------------------------------------------



 
CELADON MEXICANA, S.A. DE C.V.
       
By:
/s/ Chase Welsh

 
Name:
Chase Welsh

 
Title:
Secretary
             
QUALITY COMPANIES LLC
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
QUALITY EQUIPMENT LEASING, LLC
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
             
QUALITY INSURANCE LLC
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
              SERVICIOS DE TRANSPORTACIÓN JAGUAR, S.A. DE C.V.         By:
/s/ Chase Welsh
  Name:
Chase Welsh
  Title:
Secretary






First Amendment to Second

Amended and Restated Credit

Agreement

--------------------------------------------------------------------------------




  SERVICIOS CORPORATIVOS JAGUAR, S.C.
      By:
/s/ Chase Welsh
  Name:
Chase Welsh
  Title:
Secretary
       
 
JAGUAR LOGISTICS S.A. DE C.V.
       
By:
/s/ Chase Welsh

 
Name:
Chase Welsh

 
Title:
Secretary
             
LEASING SERVICIOS, S.A. DE C.V.
       
By:
/s/ Chase Welsh

 
Name:
Chase Welsh

 
Title:
Secretary
             
CELADON MEXICANA, S.A. DE C.V.
       
By:
/s/ Chase Welsh

 
Name:
Chase Welsh

 
Title:
Secretary
             
CELADON CANADIAN HOLDINGS, LIMITED
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary
              HYNDMAN TRANSPORT LIMITED 
        By:
/s/ Chase Welsh
  Name:
Chase Welsh
  Title:
Secretary






First Amendment to Second

Amended and Restated Credit

Agreement

--------------------------------------------------------------------------------




  ADMINISTRATIVE AGENT:
        BLUE TORCH FINANCE, LLC
        By:
/s/ Kevin Genda
  Name:
Kevin Genda
  Title:
Authorized Signor






First Amendment to Second

Amended and Restated Credit

Agreement

--------------------------------------------------------------------------------




  LENDERS:      

 
BTC HOLDINGS FUND I, LLC
        By: Blue Torch Credit Opportunities Fund I LP, it sole member        
By: Blue Torch Credit Opportunities GP LLC, its general partner        
By:
/s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Managing Member

              BTC HOLDINGS FUND I-B, LLC         By: Blue Torch Credit
Opportunities Fund I LP, its sole member         By: Blue Torch Credit
Opportunities GP LLC, its general partner        
By:
/s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Managing Member

             
BTC HOLDINGS SC FUND LLC
        By: Blue Torch Credit Opportunities SC Master Fund LP, its sole member  
      By: Blue Torch Credit Opportunities SC GP LLC, its general partner        
By:
/s/ Kevin Genda
 
Name:
Kevin Genda
 
Title:
Managing Member






First Amendment to Second

Amended and Restated Credit

Agreement

--------------------------------------------------------------------------------

 
LUMINUS ENERGY PARTNERS MASTER FUND, LTD.
       
By:
/s/ Shawn R. Singh
 
Name:
Shawn R. Singh
 
Title:
General Counsel







First Amendment to Second

Amended and Restated Credit

Agreement




Back to Form 8-K [form8k.htm]






